Citation Nr: 1106448	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, claimed as the result of a head injury in servi.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a head injury to 
include a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served in the New York Army National Guard from 
November 1955 to April 1956.  He served on active duty for 
training (ACDUTRA) from February 4, 1956, to February 18, 1956.  
In April 1956, he was released from the New York Army National 
Guard to complete his remaining service obligation of 7 years and 
7 months in the Inactive United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied issues on appeal.

A hearing was held on June 15, 2007, by means of video 
conferencing equipment with the appellant in Winston Salem, North 
Carolina, before Kathleen K. Gallagher, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
(West 2002) and who is rendering the determination in this case.

The Board remanded the case in October 2006 so that the appellant 
could be scheduled for the hearing before the Board, and it 
remanded the case in September 2007 and October 2009 for further 
development of the evidence and to ensure due process.


FINDINGS OF FACT

1.  The appellant has a current left shoulder condition.

2.  The appellant did not become disabled from a left shoulder 
injury or disease incurred in line of duty during a period of 
ACDUTRA from February 4, 1956, to February 18, 1956, or from a 
left shoulder injury incurred or aggravated during any period of 
inactive duty for training (INACDUTRA) from November 1955 to 
April 1956.

3.  A current left shoulder condition was not caused by an injury 
or disease incurred in line of duty during a period of ACDUTRA 
from February 4, 1956, to February 18, 1956, or from an injury, 
if any, incurred during any period of INACDUTRA from November 
1955 to April 1956.

4.  No evidence has been submitted of a current psychiatric 
disorder or of any other current residuals of a head injury, if 
any, sustained during a period of ACDUTRA from February 4, 1956, 
to February 18, 1956 or during any period of INACDUTRA from 
November 1955 to April 1956.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a current left 
shoulder condition.  38 U.S.C.A. §§ 101(2), (16), (24)(B)(C), 
1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 (2010).

2.  A January 1967 rating decision denying service connection for 
a mental condition to include as due to a head injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).

3.  New and material evidence has not been submitted to reopen a 
claim for service connection for residuals, to include a 
psychiatric disorder, of head injury, if any, sustained during a 
period of ACDUTRA from February 4, 1956, to February 18, 1956, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3/156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to an application to reopen a claim, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, a letter dated in March 2004 satisfied the notice 
requirements with regard to claims for service connection in 
general except that it did not inform the appellant that if 
service connection were granted a disability rating would be 
assigned for the degree of disability and an effective date would 
be assigned.  In addition, the March 2004 letter did not satisfy 
the requirements with regard to the claim to reopen the 
previously denied claim for service connection for residuals of a 
head injury because, although it informed the appellant that he 
must submit new and material evidence to reopen that claim for 
service connection and it defined what was meant by new and 
material evidence, it did not specify the reason for the prior 
denial of the claim.  

However, these defects in the notification letter sent before the 
first adjudication of the claims in July 2004 were later cured in 
letters sent after the July 2004 rating decision, and the claims 
were subsequently readjudicated.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).  Specifically, letters informing the appellant that if 
service connection were granted a disability rating would be 
assigned for the degree of disability and an effective date would 
be assigned were sent in January 2007 and August 2008, and 
readjudication of the claims followed in several supplemental 
statements of the case (SSOCs).  

With regard to the application to reopen the claim for service 
connection for residuals of a head injury, the Board remanded the 
case in September 2007 and specifically ordered that notification 
be sent that met the requirements for such notice.  The August 
2008 letter sent in this regard, while providing an adequate 
statement of what constitutes new and material evidence, did not 
provide adequate notification of the reasons for the prior final 
denial, stating merely, "Your claim was previously denied 
because Not [sic] service connected."  See August 2008 letter.  
However, the poor nature of this explanation was recognized, and 
another letter was sent in May 2009 in which a more detailed 
explanation of the prior final denial was given as follows:

You were previously denied service 
connection for residuals of a head injury, 
including anti-social personality disorder.  
You were notified of the decision on 
January 31, 1967.  The appeal period for 
that decision has expired and the decision 
is now final.  In order to reopen your 
claim, we need new and material evidence.  
Your claim was previously denied because 
your service medical records contained no 
indication that you sustained a head injury 
during your period of active duty for 
training and also an anti-social 
personality disorder was not a disability 
for which service connection could be 
granted.  Therefore, the evidence you 
submit must be new and relate to this fact.

The Board notes that this letter meets the requirements of a 
notice letter for an application to reopen a claim because it 
looks at the bases for the denial in the prior decision and 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was readjudicated 
after this letter was sent in August 2009 and September 2010 
SSOCs.  Prickett, 20 Vet. App. at 377-78.  Accordingly, the Board 
concludes that the duty to notify has been satisfied in this case 
with respect to both claims on appeal.

The duty to assist has also been fulfilled in this case.  The 
case has been remanded three times to ensure that the appellant 
had his request for a hearing met and to obtain additional 
records, particularly additional service treatment and personnel 
records.  The appellant has had a hearing before the Board, and 
the last remand resulted in additional service records being 
obtained from the New York National Guard.  Although the National 
Personnel Records Center sent a letter to VA in September 2010 
stating that it could not respond to a request made by mail for a 
search for personnel records but only to an electronic request 
(Personnel Information Exchange System or "PIES"), electronic 
requests had been done previously in this case for additional 
records and have resulted in responses that there were no 
additional records.  It appears to the Board that nearly all 
records needed to make a decision on the claims have been 
obtained, and that requests for additional records would be 
futile.  38 C.F.R. § 3.159(c)(1).

In this regard, service treatment records, including a complete 
enlistment examination report, dated in November 1955, upon the 
appellant's enlistment into the New York National Guard; service 
treatment records from the appellant's brief two-week ACDUTRA 
period at Fort Jackson, South Carolina; and a report of 
examination, dated in November 1958 during the appellant's time 
in the inactive Army Reserve, have been obtained.  Additional 
service treatment and personnel records have been obtained from 
the New York National Guard.  Although the November 1958 
examination report refers to another examination report dated a 
few days earlier which has not be obtained, the Board concludes 
that sufficient efforts were made to obtain this report.  The 
November 1958 examination report is in the envelope with the 
original service treatment records which were received from the 
National Personnel Records Center (NPRC) in St. Louis by the RO 
in January 1967 in connection with the appellant's original claim 
for VA compensation.  The report refers to a "Routine Evaluation 
Physical Examination conducted at this station 14 Nov 58 - 
Negative for N[euro]P[sychiatric] disorders."  It is not known 
why the November 14, 1958, examination report was not included 
with the other service treatment records in 1967.  However 
subsequent requests for this report and other records from the 
NPRC were all made after July 1973, when there was a fire at the 
NPRC.  An electronic request made to the NPRC in April 2004 
resulted in the response that the appellant's records were 
"fire-related", i.e., that his records would have been in an 
area of the NPRC destroyed by the fire.  The RO sent the 
appellant a letter informing him of this in response from the 
NPRC in June 2004.  A second request was made to the NPRC in 
December 2008 with the same response being received. 
In February 2010, the RO sent a request for service records to 
the New York Adjutant General and in response received the 
appellant's complete personnel records and an additional service 
treatment record.  Specifically, the service treatment record was 
a copy of the Report of Medical History from the November 1955 
examination which was conducted in connection with the 
appellant's enlistment to the National Guard.  Although the 
Report of Medical Examination was in the folder with the original 
service treatment records obtained in 1967, the Report of Medical 
History was not.

The appellant has repeatedly alleged that he was treated for his 
head injury shortly after his period of ACDUTRA in 1956 at Fort 
Indiantown Gap and the Philadelphia VA hospital.  However, at the 
hearing before the Board in June 2007, he acknowledged that he 
may have been confused about having been treated at the 
Philadelphia VAMC and may have only been treated at the Army 
Hospital at Fort Indiantown Gap, Pennsylvania.  See Hearing 
Transcript at page 8.  He stated that this treatment was after 
his period of ACDUTRA in 1956 and before the treatment in 1958 at 
Valley Forge Army Hospital.  Id.  

Although the RO was unsuccessful in its attempts to obtain any 
treatment records from this time period, the Board concludes that 
the RO fulfilled its duty to assist in trying to obtain these 
records and that such records are not needed to decide the appeal 
of the issue of whether new and material evidence has been 
submitted reopen the claim for service connection for residuals 
of a head injury to include a psychiatric disorder.  The records 
are not needed, as will be discussed in more detail in the 
decision below, because even assuming that such records were to 
show the presence of a psychosis within one year of ACDUTRA, the 
advantage of the evidentiary presumptions, provided by law, that 
assist veterans in establishing service connection for a 
disability do not extend to those who claim service connection 
based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 
40, 46-47 (2010) (holding that "a claimant whose claim is based 
on a period of [ACDUTRA] can never be entitled to the presumption 
of service connection" for chronic diseases manifesting to a 
degree of 10 percent or more with one year from the date of 
separation from active service under section 1112 of the statute 
(emphasis in original); see Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on active duty for training and had 
not established any service-connected disabilities from that 
period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 
(1991) (Steinberg, J., concurring).  Based on the foregoing, the 
Board concludes that VA has done everything reasonably possible 
to assist the appellant in obtaining his complete service 
records.  Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there is 
additional available evidence to substantiate the appellant's 
claims that has not been associated with the claims folder.  In 
addition, many private medical records have been submitted by the 
appellant or obtained by VA upon authorization for their release 
by the appellant.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the appellant in obtaining all 
treatment records that have been adequately identified by the 
appellant.

The appellant has not been afforded VA examinations in connection 
with his claims.  A VA examination must be provided when (1) 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury or disease occurred in 
service; and (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability; 
but (4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); 
see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 
1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of 
the statutory provision contain different evidentiary standards--
"competent evidence," "evidence . . . indicat[ing]"," and 
"medical evidence").  In this case, the Board concludes that an 
examination is not needed concerning the claim for service 
connection for a left shoulder condition because there is no 
medical or lay evidence showing a left shoulder injury or disease 
during the period of ACDUTRA or a shoulder injury during a period 
of INACDUTRA, if any.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans 
of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  Moreover, with regard to 
the application to reopen the claim for service connection for 
the residuals of a head injury, the requirements for providing a 
medical examination or opinion apply to such an application only 
if new and material evidence is presented or secured, and in this 
case, none has been.  38 C.F.R. § 3.159(c)(4)(iii).

For these reasons, the Board concludes that the duty to assist 
the appellant has been satisfied in this case.

Laws and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes, "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22)(A); 38 C.F.R. § 3.6(c)(1).  The term "inactive duty 
for training" includes, "duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under section 
206 of title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including commissioned 
officers of the Reserve Corps of the Public Health Service) by an 
authority designated by the Secretary concerned and performed by 
them on a voluntary basis in connection with the prescribed 
training or maintenance activities of the units to which they are 
assigned."  38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. 
§ 3.6(d)(1),(2).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 
"inactive duty for training" includes, "[i]n the case of 
members of the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 502.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Analysis

In this case, service personnel records show that the appellant 
served in the New York Army National Guard from November 1955 to 
April 1956.  His November 1955 Enlistment Examination report 
consists of a Report of Medical History and a Report of Medical 
Examination.  On the former, the appellant denied having or 
having ever had each of the many disorders and conditions about 
which the form inquires, including a painful or "trick" 
shoulder; depression or excessive worry; and nervous trouble of 
any sort, and he stated that his health was excellent.  On the 
Report of Examination, clinical evaluation of the upper 
extremities was normal, and the examiner noted that clinical 
evaluation of the psychiatric system was "not required".  Both 
service treatment and personnel records show his birthdate as 
being in May 1938.

Personnel records, including NGB Forms 22 and 23, show that the 
appellant served on ACDUTRA from February 4, 1956, to February 
18, 1956.  His service treatment records show that on February 
10, 1956, he was seen at Fort Jackson, South Carolina, Army 
Hospital.  The examiner noted, "[Sixteen] y[ea]r old awaiting 
confirmation of age-threatening to go AWOL-under guard" and 
"can't remember events" and "LOD [Line of Duty] yes".  The 
examiner also noted, "referred MHC [mental hygiene clinic]".  
The same examiner reiterated nearly the same note on a 
Consultation Sheet:  "[Sixteen] y[ea]r old trainee awaiting age 
confirmation[;] Threatening to go AWOL[;] Can't remember events 
well[;] Under guard[;] Evaluate."  The provisional diagnosis was 
"Hysteria?"  The Consultation Report shows the following notes, 
"Schizophrenic reaction.  Hospitalization."  On an Abbreviated 
Clinical Record, dated February 10, 1956, a physician noted, 
"[Sixteen] year old patient with loss of reality, schizoid 
tendencies, ideas of persecution, hallucinations, auditory 
suicide thoughts.  Schizophrenic Reaction."  The appellant was 
admitted to the Army Hospital at Fort Jackson for five days.

The Narrative Summary from the Army Hospital reflects that the 
appellant stated that he entered the Army fraudulently and had 
been up for a minority discharge.  After entering the active 
service, he decided to tell the truth about his age but that, 
when his discharge was delayed, he told the doctor at the Mental 
Hygiene Clinic that he wanted to kill himself so he could get in 
the hospital.  He was very upset about the delay in discharge.  
During the course in the hospital, the Red Cross contacted some 
of the appellant's family who stated that his birth date was in 
May 1938.  (A copy of the appellant's November 1955 Report of 
Medical Examination which was obtained by VA in March 2010 from 
the New York Adjutant General includes a handwritten note, which 
is not on the copy in the service treatment records, which 
states, "Underage" and indicates a birthdate in May 1939.)  The 
diagnosis was "Antisocial personality, chronic, severe, 
manifested by immature, egocentric type individual who maintains 
no real loyalty to any group, person or code, who attempts to 
gain his own selfish ends by lying and trying to gain the help 
and confidence of those about him."  It was noted that this 
disorder was not considered to have been incurred in line of duty 
but to have existed prior to service.  When he was discharged to 
duty on February 14, 1956, he reported to sick call claiming to 
have taken 30 aspirin tablets after having been discharged from 
the hospital.  He was re-admitted for one day and discharged on 
February 15, 1956.

A Certification of Military Service from the National Personnel 
Records Center (NPRC), dated June 18, 1985, reflects that the 
appellant was honorably released from ACDUTRA on February 18, 
1956, and that he had no active service other than for training 
purposes.  NGB Form 22 reflects that he was discharged from the 
New York National Guard in April 1956 "without personal notice 
by reason of non-attendance" and the reason for the discharge 
was "continued absence from military duties."  The Form also 
indicates that he was released from the New York Army National 
Guard to complete his remaining service obligation of 7 years and 
7 months in the Inactive United States Army Reserve.  

In addition, in the service treatment records is a Clinical 
Record-Consultation Sheet, dated November 19, 1958.  The request 
for the consultation was from PQMD [Philadelphia Quartermaster's 
Depot?] to the Neuropsychiatric ("NP") Clinic of VFAH [Valley 
Forge Army Hospital].  Under "Reason for Request" it was noted, 
"Referred for NP consolation per request of the Department of 
the Army, Washington 25, D.C.  Routine Evaluation Physical 
Examination conducted at this station 14 Nov[ember 19]58 - 
Negative for NP disorders."

On the Consultation Report, the examiner noted, apparently based 
on history provided by the appellant, that the appellant was at 
that time in the inactive Reserves since 1956, after having 
served for approximately two years in Fort Jackson, South 
Carolina, in an Artillery Division, where he "did well in the 
service, had no administrative difficulties and was discharged 
honorably."  The examiner also noted that the appellant 
complained that he had been having severe unilateral headaches, 
mainly on the left side, and that he recalled, "while in 
service, that he struck the left side of his head against a beam 
and following this had a severe headache and was hospitalized, 
where x-rays were taken and considered negative.  Mental status 
examination reflected that "all the indices of a current active 
psychosis are absent."  The examiner's impression was that no 
psychiatric disease was found.  He recommended that the appellant 
go to the VA hospital in his district for treatment for his 
headaches.

The appellant filed his original claim for service connection for 
residuals of a head injury in October 1966.  The RO denied the 
claim in January 1967 because antisocial personality disorder, 
the disorder shown during ACDUTRA, was a constitutional or 
development abnormality and not a disability under the law.  See 
38 C.F.R. § 3.303(c).  The appellant did not appeal this rating 
decision and it is final.  38 U.S.C.A. § 7105(c).

In July 1995, the RO received from the appellant a claim on which 
he noted, "Hospitalized for head injury received from an Army 
Truck resulting in headaches and confusion."  The RO wrote to 
the appellant in August 1995, informing him that service 
connection for residuals of a head injury had previously been 
denied and that that decision was final.  The RO notified him 
that if he wished to reopen his claim he must submit new and 
material evidence.  

The appellant resubmitted a copy of his claim to reopen in 
September 1995.  In a separate statement, the appellant alleged 
that he had had headaches since an accident sustained at Fort 
Jackson, South Carolina.  He stated that after his injury he was 
sent back to his reserve outfit in New York.  In response, the RO 
sent the appellant a letter requesting that he submit evidence 
showing headaches and showing any residuals that may exist at 
present.  The appellant never responded to this letter.

In March 2004, the RO received a claim for service connection for 
residuals of a head injury in service including an eye disability 
and a left shoulder disability.  The RO construed this claim as 
also including a request to reopen the claim for service 
connection for an antisocial personality claimed as a head 
injury.  The RO denied this claim in the July 2007 rating 
decision from which this appeal arises.  The Board denied service 
connection for the eye disability in October 2009. 

Service Connection for a Left Shoulder Condition

The evidence of record reflects treatment for a left shoulder 
condition in recent years.  The earliest medical evidence of this 
is in a private medical report, dated in October 1998, reflecting 
that the appellant was in a car accident on October 17, 1998, and 
complained of left shoulder pain.  Another private medical 
report, dated in May 1999, noted that the appellant was in a car 
accident and complained of some shoulder pains and had been seen 
in the ER and x-rays were negative.  On examination, upper 
extremities revealed that the patient was guarding the left 
shoulder very stiffly but no gross deformity was noted.  Another 
report in July 1999 showed upper extremities were within normal 
limits, and another, dated in December 1999, reflected complaints 
that the shoulders hurt.  The assessment was osteoarthritis.

A report in August 2000 showed complaints that the shoulder hurt, 
while in November 2000 upper extremities were within normal 
limits.  In October 2002, a surgery was performed on the left 
shoulder, and in June 2003, the appellant complained of left 
shoulder pain for the past six to seven months.  In January 2004, 
the appellant complained of left shoulder pain, and it was noted 
that he had fallen in June and that he has had that shoulder 
operated on in the past.  In October 2005, the HPI [history of 
present illness] included a note that the appellant was having 
pain in the left shoulder.  Musculoskeletal examination of the 
left upper extremity showed that the shoulder was tender 
anteriorly and had full range of motion and good strength.

In March 2006, a report showed complaints of recurrent shoulder 
pain and rotator cuff injuries back in 2002 and had surgery.  In 
May 2006, it was noted that the appellant had had surgery for a 
left rotator cuff tear, left shoulder impingement, left shoulder 
acromioclavicular joint arthritis.  In April 2007, the appellant 
complained of left shoulder pain, and it was noted that he had 
had surgery on the shoulder.  It was noted that the pain came and 
went.  On musculoskeletal examination of the left upper 
extremity, the shoulder was minimally tender anteriorly, strength 
was normal, and there was full range of motion.

Based on this evidence, the Board concludes that the appellant 
does have a left shoulder condition, and so the evidence does 
indeed show that the appellant currently has the disability for 
which benefits are being claimed.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  However, there is no evidence in this 
case that the current left shoulder disorder had its onset in 
active service or is otherwise the result of a disease or injury 
incurred in active service.

With regard to the latter, the Board notes that the appellant 
served only on ACDUTRA for two weeks in February 1956 and perhaps 
on periods of INACDUTRA between November 1955 and February 1956.  
After he was released from ACDUTRA, he was discharged from the 
National Guard in April 1956 because of continued absence from 
military duties, and so it is unlikely that he served on any 
periods of INACDUTRA (weekend drills) with the Guard between 
February 1956 and April 1956.  In order to prevail on the claim 
for service connection for a left shoulder condition when one has 
served only on ACDUTRA, the burden is on the appellant to show, 
not only that a left shoulder disease or injury was incurred 
coincident with such a period of service, but also that it was 
caused by that service.  Cf. Donnellan v. Shinseki, No. 07-2041, 
slip op at 7 (U.S. Vet. App. November 17, 2010) (quoting Smith v. 
Shinseki, 24 Vet. App. 40, 48 (2010) that, in a claim for service 
connection based on aggravation of a preexisting condition during 
ACDUTRA, a claimant is required to show by direct evidence "both 
that a worsening of a condition occurred during the period of 
[ACDUTRA] and that the worsening was caused by the period of 
[ACDUTRA]." (emphasis in Smith).  

The service treatment records show no complaints, findings, or 
diagnoses pertaining to the left shoulder.  The earliest medical 
evidence of left shoulder complaints is dated in 1998 at which 
time they were attributed to a car accident in October of that 
year.  This was more than 40 years after service.

As to lay evidence, there is not any, other than the appellant's 
general claim that he feels the left shoulder injury was the 
result of an injury to his head sustained during the two weeks 
ACDUTRA in February 1956.  Specifically, in his March 2004 claim, 
he stated merely, "I would like to also file service connected 
condition (sic) for left shoulder secondary to head injury."  He 
has never provided any details about why he feels that the left 
shoulder condition is the result of a head injury during ACDUTRA, 
if any.  On his notice of disagreement, he stated merely, "I 
feel the left shoulder . . . condition should be 
service-connected."  Likewise on his VA Form 9 substantive 
appeal, he stated nothing specific about the shoulder.  At the 
hearing before the Board in June 2007, he testified that he did 
complain about it when being treated at the hospital at Fort 
Jackson in 1956.  See Transcript, page 9.

The Board notes, however, that not only were no complaints about 
the left shoulder shown in the Fort Jackson records but also no 
mention was made about a left shoulder condition two years later 
in the 1958 report from Valley Forge Army Hospital.  Moreover, 
the appellant did not claim service connection for a left 
shoulder disorder when he submitted his original claim in 1967.  
The absence of complaints of a left shoulder condition shown on 
medical reports contemporaneous with the period of ACDUTRA and 
within two years thereafter and that the appellant did not file a 
claim for the condition with his original claim for disability 
benefits bodes against a finding that the appellant became 
disabled by a left shoulder disability which was caused by a 
disease or injury incurred during the two-week ACDUTRA period in 
1956 and that that disability has continued to the present day.  

As noted above, the first documentary evidence of any left 
shoulder complaints is dated in 1998, and at that time the left 
shoulder disorder was attributed to the appellant having been in 
a recent car accident.  Thus, there is not only no evidence that 
a current left shoulder disorder was caused by the period of 
ACDUTRA in RFebruary 1956 or any period of service in the 
National Guard before or after that brief period of ACDUTRA, but 
also no evidence that a left shoulder disorder was incurred 
during or coincident with that brief period of ACDUTRA or any 
period of service in the National Guard before or after the 
period of ACDUTRA.  Rather, the evidence of record shows that a 
left shoulder condition began in 1998 following a car accident in 
October of that year.  Based on this evidence, the Board 
concludes that service connection for a left shoulder disorder is 
not warranted because there is neither medical nor lay evidence 
pertinent to a left shoulder condition from the period of service 
in the 1950s or for forty years thereafter.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for a left shoulder condition, and the claim must be 
denied.  See Gilbert, 1 Vet. App. at 54.

New and Material Evidence to Reopen a Claim for Service 
Connection for Residuals of a Head Injury to Include a 
Psychiatric Disorder

As noted above, the appellant filed his original claim for 
service connection for residuals of a head injury in October 
1966.  The RO denied the claim in January 1967 because antisocial 
personality disorder, the disorder shown during ACDUTRA, was a 
constitutional or development abnormality and not a disability 
under the law.  See 38 C.F.R. § 3.303(c).  The appellant did not 
appeal this rating decision and it is final.  38 U.S.C.A. 
§ 7105(c).

In March 2004, the RO received a claim for service connection for 
residuals of a head injury in service including an eye disability 
and a left shoulder disability.  The RO construed this claim as 
also including a request to reopen the claim for service 
connection for an antisocial personality claimed as a head 
injury.  The RO denied this claim in the July 2007 rating 
decision from which this appeal arises.  

The Board notes that, other than the eye and left shoulder 
disability, the appellant has not alleged any other current 
disability is associated with a head injury during his two weeks 
of ACDUTRA.  The evidence associated with the current claim to 
reopen a claim for service connection for residuals of a head 
injury consist of private medical records dated as early as 1989.  
With regard to headaches, which the appellant alleged resulted 
from a head injury in service in 1995, a May 1998 private 
emergency room record shows a history of headaches for one year 
since a motor vehicle accident.  An October 1998 record shows a 
history of a car accident in which the appellant hit his head on 
the window and broke his glasses.  Numerous recent private 
treatment records-specifically dated in November 2001; November 
2002; September 2003; October 2003; November 2003; January 2004; 
July 2004; August 2004; January 2005; October 2005; January 2006; 
and April 2007-show that the appellant denied headaches when the 
doctor took a history of present complaints.  

With regard to any current psychiatric disorder, private medical 
records show several mental status evaluations in recent years-
namely in June 2005 where judgment and insight were intact; and 
evaluation of mood and affect showed no depression, anxiety, or 
agitation.  Similar observations regarding mood and affect 
showing no depression, anxiety, or agitation were noted in 
January 2005; October 2005; January 2006; August 2006; December 
2006; and April 2007.  No other evidence has been presented or 
secured that is relevant to a current psychiatric disorder.

Because no evidence has been submitted of a current psychiatric 
disorder or of any other current residuals of a head injury, if 
any, sustained during a period of ACDUTRA from February 4, 1956, 
to February 18, 1956 or during any period of INACDUTRA from 
November 1955 to April 1956, the Board concludes that new and 
material evidence has not been submitted to reopen a claim for 
service connection for residuals, to include a psychiatric 
disorder, of head injury, if any, sustained during a period of 
ACDUTRA from February 4, 1956, to February 18, 1956, and the 
claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3/156 (2010).




ORDER

Service connection for a left shoulder condition is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
residuals, to include a psychiatric disorder, of a head injury, 
if any, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


